Exhibit 99.1 MCEWEN MINING: US GOLD AND MINERA ANDES BUSINESS COMBINATION COMPLETED TORONTO, ONTARIO (January 24, 2012) – McEwen Mining Inc. (“McEwen Mining”) is pleased to announce that the previously announced business combination (the "Combination"), pursuant to which US Gold Corporation acquired Minera Andes Inc. and was renamed McEwen Mining, has been successfully completed and closed today.The Combination was carried out by way of a plan of arrangement under the Business Corporations Act (Alberta), which was approved by the shareholders of both US Gold and Minera Andes on January 19, 2012 and the Court of Queen's Bench of Alberta on January 20, 2012. Shares of McEwen Mining will commence trading on the NYSE and the TSX, subject to final exchange approvals, under the symbol "MUX" on Friday January 27, 2012.Holders of Minera Andes shares will receive 0.45 of an exchangeable share of McEwen Mining – Minera Andes Acquisition Corp. for each one (1) Minera Andes share held. These exchangeable shares of McEwen Mining - Minera Andes Acquisition Corp., will also start trading on the TSX on January 27, 2012 under the symbol "MAQ".The exchangeable shares of McEwen Mining – Minera Andes Acquisition Corp. are convertible on a one-for-one basis at any time into shares of McEwen Mining. McEwen Mining will have an aggregate of 267,084,203 shares of common stock outstanding and issuable upon the exchange of exchangeable shares. Minera Andes (TSX: MAI) and US Gold (NYSE/TSX: UXG) will continue trading in the ordinary course on January 25 and 26, following which Minera Andes will delist from the TSX and OTC and US Gold will continue to trade as McEwen Mining. If you are a US Gold shareholder or hold your Minera Andes shares through a broker or other intermediary, no action is required by you. If you hold your Minera Andes shares in certificate form, you will need to follow the process set out in the letter of transmittal provided to you along with the management information circular of Minera Andes, dated December 13, 2011.You may also download a copy of the letter of transmittal from www.mcewenmining.com. McEwen Mining will be led by Rob McEwen (Chairman, President and CEO) along with a team of directors consisting of Dr. Leanne Baker, Michele Ashby (formerly directors of US Gold), and Michael Stein, Richard Brissenden, Allen Ambrose and Dr. Donald Quick (formerly directors of Minera Andes). Management will also consist of Perry Ing (Chief Financial Officer), William Faust (Chief Operating Officer), Ian J. Ball (Senior Vice President), Stefan Spears (Vice President, Projects) and Nils Engelstad (Vice President, Corporate Affairs and Secretary). The Board of directors of McEwen Mining wishes to formally acknowledge the work and efforts of our friends Peter Bojtos, Declan Costelloe, Victor Lazarovici, Allan Marter and Jim Duff for their contributions to making McEwen Mining possible. ABOUT MCEWEN MINING (www.mcewenmining.com)   The objective of McEwen Mining is to qualify for inclusion in the S&P 500 by 2015 by creating a high growth, low-cost, mid-tier silver producer focused in the Americas. McEwen Mining’s principal assets consist of the following: · Production: a 49% interest in Minera Santa Cruz SA, owner of the San José Silver-Gold Mine that is located near Goldcorp's Cerro Negro project in Argentina. · Development: The El Gallo Complex in Sinaloa, Mexico (first phase of production expected Q2 2012) and the Gold Bar Project in Nevada; as well as the Los Azules Copper Deposit in San Juan, Argentina. · Exploration: The Company has a large portfolio of exploration properties in Santa Cruz province Argentina, McEwen Mining Inc. - January 24, 2012
